483 S.E.2d 445 (1997)
STATE of North Carolina
v.
Barry Michael GROOMS.
No. COA96-609.
Court of Appeals of North Carolina.
April 15, 1997.
Michael F. Easley, Attorney General by Cheryl A. Perry, Assistant Attorney General, for State.
Thomas, Harrington & Biedler by Larry E. Harrington, Monroe, for defendant-appellant.
LEWIS, Judge.
The sole issue in this appeal is the constitutionality of the roadblock established by Anson County deputies. Defendant was stopped at the roadblock and charged with driving while subject to an impairing substance. He moved to suppress the evidence obtained against him on the ground that the roadblock was unconstitutional. The trial court denied his motion. Defendant preserved his right of appeal before pleading *446 guilty to the charge. He now appeals the denial of his motion to suppress.
At the suppression hearing, the State presented evidence that on 7 June 1995 at approximately 5:30 p.m., six Anson County deputy sheriffs, under authority from the sheriff, established a roadblock to check for drivers' licenses, stolen vehicles and individuals for whom they had outstanding arrest warrants. At approximately 6:35 p.m., defendant approached the roadblock in his Chevrolet truck. Sgt. D.M. Morton asked defendant for his driver's license, noticed a strong odor of alcohol and asked defendant to get out of his vehicle. Sgt. Morton then observed eight to twelve empty beer cans in the bed of defendant's truck. After defendant performed various sobriety tests, Sgt. Morton concluded that he had "consumed a sufficient amount of impairing substance to appreciably impair his mental and physical faculties."
Defendant presented no evidence.
On appeal, defendant cites Delaware v. Prouse, 440 U.S. 648, 99 S. Ct. 1391, 59 L. Ed. 2d 660 (1979), to support his contention that the roadblock was unconstitutional. In Prouse, the United States Supreme Court ruled that a random stop of a vehicle to check for license and registration violates the Fourth Amendment. Prouse, 440 U.S. at 663, 99 S.Ct. at 1401, 59 L.Ed.2d at 673. However, the Court stated: "This holding does not preclude the State of Delaware or other States from developing methods for spot checks that involve less intrusion or that do not involve the unconstrained exercise of discretion. Questioning of all oncoming traffic at roadblock-type stops is one possible alternative." Id. at 663, 99 S.Ct. at 1401, 59 L.Ed.2d at 673-74.
It is clear that Prouse only prohibits random checks of automobiles at the officer's unbridled discretion. It does not prohibit this type of roadblock where all cars are stopped in order to check for licenses, stolen vehicles and individuals who have arrest warrants outstanding.
Our interpretation of Prouse finds support in State v. Sanders, 112 N.C.App. 477, 435 S.E.2d 842 (1993), where this Court upheld the constitutionality of a roadblock stopping every car passing through to check for drivers' licenses. Sanders, 112 N.C.App. at 480, 435 S.E.2d at 844. The Sanders Court found the roadblock, which was much like the one at issue here, in "compliance with the principles enunciated in Prouse." Id. at 479, 435 S.E.2d at 844.
On appeal from a ruling on a motion to suppress, a trial court's findings of fact are conclusive if supported by competent evidence. State v. Braxton, 344 N.C. 702, 709, 477 S.E.2d 172, 176 (1996). If the findings of fact support the conclusions of law, the conclusions are binding on appeal. State v. West, 119 N.C.App. 562, 565, 459 S.E.2d 55, 57, appeal dismissed and disc. review denied, 341 N.C. 656, 462 S.E.2d 524 (1995).
In the present case, the trial judge found that the roadblock was approved by the sheriff and was not a totally discretionary action. He further found that "every vehicle that crossed through the point of the roadblock at 1730 and road 1703 was stopped for the purpose of locating people who had outstanding arrest warrants, making a license check of the operators of the vehicles passing by, and checking for stolen vehicles."
We hold that these facts are supported by competent record evidence. We further hold that these findings of fact support the conclusion that the roadblock at issue was not unconstitutional. It was not a random stop and did not involve an "unconstrained exercise of discretion." As long as every driver is subject to the same check, law enforcement has a legitimate tool to get drunks off the roads, recover stolen vehicles and find persons not served with outstanding warrants or summons. We therefore discern no violation of defendant's Fourth Amendment rights under Prouse and affirm the trial court's denial of defendant's motion to suppress.
Affirmed.
WYNN and MARK D. MARTIN, JJ., concur.